Case 8:19-cv-00090-WFJ-TGW Document 88 Filed 08/06/20 Page 1 of 12 PageID 5036




                 IN THE UNITED STATES DISTRICT COURT
                 FOR THE MIDDLE DISTRICT OF FLORIDA
                            TAMPA DIVISION

 JEANNE KNEZEL,

              Plaintiff,                          Case No. 8:19-cv-0090-T-02TGW

 v.

 WILMINGTON SAVINGS FUND
 SOCIETY, FSB,

           Defendant.
 _______________________________/

                                       ORDER

       Plaintiff Knezel sues Defendant Wilmington Savings Fund Society, FSB in

 connection with a mortgage loan she alleges was mishandled by Defendant, which

 resulted in the eventual foreclosure and divestment of her residential property.

 Dkt. 78. In her five-count amended complaint, Plaintiff seeks monetary damages.

 Id. This matter is before the Court on Defendant’s Motion to Dismiss Complaint

 (Dkt. 79), Plaintiff’s response in opposition (Dkt. 81), and Defendant’s reply. Dkt.

 85. After careful consideration of the motion to dismiss, applicable law, and the

 allegations of the amended complaint, the Court grants the motion to dismiss due

 to a lack of federal subject matter jurisdiction under the Rooker-Feldman doctrine.

 Accordingly, this federal case is remanded and closed.
Case 8:19-cv-00090-WFJ-TGW Document 88 Filed 08/06/20 Page 2 of 12 PageID 5037




 I.     Procedural and Factual Background1
        Plaintiff purchased a home in Lakeland with her husband in 2003 and signed

 the mortgage but not the note. Dkt. 78 at ¶ 7. They refinanced the home with

 Bank of America (“BOA”). Plaintiff and her husband fell into arrears on the

 mortgage during the recession, and BOA initiated foreclosure in 2009. Id. ¶ 14.

 Plaintiff’s husband, the sole signer on the note, filed bankruptcy in 2010, and

 received a discharge on the note. Id. ¶ 16. Defendant Wilmington came to own

 the mortgage, which it claimed was in arrears since 2010, Dkt. 79 ¶ 2, and in 2015

 Defendant filed an in rem foreclosure complaint on the mortgage. Id. ¶ 22. At that

 point, various disputes arose as to forced placed insurance on the house with

 ensuing storm damage, escrow matters, and accounting on the mortgage debt.

        Plaintiff defended the foreclosure with present counsel, and filed an

 amended answer setting forth affirmative defenses. Dkt. 79-1. Included in

 Plaintiff’s defenses were the 19th defense, which alleged bad faith and breach in

 imposing “force-placed” insurance, including placing this insurance at high cost

 through a related party, accepting commissions and profit on this insurance, and


 1
   The facts are taken from Plaintiff’s Amended Complaint (Dkt. 78) and state court pleadings filed
 in the record (Dkt. 63) of which the Court takes judicial notice. See footnote 2 in this order. The
 Court accepts all well-pled allegations as true in ruling on the instant motion and construes them
 in the light most favorable to Plaintiff. See Pielage v. McConnell, 516 F.3d 1282, 1284 (11th Cir.
 2008) (citation omitted). As to the transcript from the underlying mortgage foreclosure trial which
 is in this record, (Dkt. 63-4), Plaintiff’s counsel stated at the August 5, 2020 hearing that “the
 court’s access” to this transcript is “important” to the pending motion. Thus, Plaintiff has invited
 the Court to review this underlying record, which is not in dispute.
                                                  2
Case 8:19-cv-00090-WFJ-TGW Document 88 Filed 08/06/20 Page 3 of 12 PageID 5038




 duplicating insurance already procured by Plaintiff in compliance with the note and

 mortgage. Plaintiff also set forth defense 20, which stated that the force-placed

 insurance was imposed in a manner to unjustly enrich Defendant Wilmington,

 without fair market value, and in inequitable circumstances. The 21st affirmative

 defense alleged a failed accounting of payments made under the debt, and prayed

 for an accounting of all transactions between the parties. The 22nd affirmative

 defense invoked the defense of unclean hands, contending that Wilmington

 induced or caused a false default by unnecessarily forcing insurance on the

 property that Plaintiff had already insured, and by failing to properly apply and

 credit the Plaintiff’s payments, which were in fact timely. This defense contended

 Wilmington failed to credit payments, and said Wilmington then improperly

 demanded sums from Plaintiff to cure the non-existent default that Wilmington

 claimed. See Dkt. 79-1 at 12–19. 2


 2
   A court may take judicial notice of and consider public records that are attached to a motion to
 dismiss and are central to a plaintiff’s claims, without converting the motion to dismiss into a
 motion for summary judgment. The court may do so provided such documents are “public
 records that [are] ‘not subject to reasonable dispute’ because they [are] ‘capable of accurate and
 ready determination by resort to sources whose accuracy [can]not reasonably be questioned.’”
 Horne v. Potter, 392 F. App’x 800, 802 (11th Cir. 2010) (quoting Fed. R. Evid. 201(b)).
 Additionally, “a court may take notice of another court’s order . . . for the limited purpose of
 recognizing the ‘judicial act’ that the order represents or the subject matter of the litigation.”
 United States v. Jones, 29 F.3d 1549, 1553 (11th Cir. 1994) (citations omitted). Thus, the
 pleadings filed from prior state court proceedings, see Dkt. 63-4, are public records appropriate
 for judicial notice. See Talley v. Columbus, Ga. Hous. Auth., 402 F. App’x 463, 465 n. 4 (11th
 Cir. 2010) (“Although the district court was ruling on a motion to dismiss, the court properly
 examined extrinsic documents detailing [plaintiff's] previous state and federal court cases that
 related to the condemnation of his property: the cases were central to [plaintiff’s] instant federal
 claim.”).
                                                   3
Case 8:19-cv-00090-WFJ-TGW Document 88 Filed 08/06/20 Page 4 of 12 PageID 5039




       The first amended answer, which contained the defenses set forth above, was

 permitted by leave of court in May 2016. Dkt 63, Ex. 1 at 231. The nonjury trial

 was set for August 2017 and then continued at Plaintiff’s request. Id. at 354–355.

 Wilmington appeared for trial ready to go as scheduled. Plaintiff did not appear at

 trial but called in that morning to explain that the Plaintiff’s side was unable to

 appear for personal reasons, as it had been a few days since Hurricane Irma. The

 trial was again continued until December 2017. Id. at 385. Prior to the December,

 and third, trial setting, Plaintiff sought another continuance, which was granted,

 and trial was reset for April 26, 2018, the fourth trial setting. Id. at 399–403, 403.

 On April 13, 2018, Plaintiff moved to file a second amended answer and defenses,

 with newly-alleged counterclaims and a third-party complaint against Bank of

 America, a new party to the suit. The counterclaims against Wilmington were for

 failure to purchase insurance/wrongful foreclosure and for intentional and/or

 negligent infliction of emotional distress. Id. at 459–463. The trial court judge

 denied this motion two days before the April 26 trial. Dkt. 63-5 at 20. No

 transcript exists from that hearing. Dkt. 63-5 at 15.

       The matter was raised again at the start of trial and the state circuit court

 again denied the motion due to timing, and because the issue regarding insurance

 was not compulsory. Id. The trial court heard two days of testimony on the

 history of the debt, and how it was handled, including the force-placed insurance


                                            4
Case 8:19-cv-00090-WFJ-TGW Document 88 Filed 08/06/20 Page 5 of 12 PageID 5040




 issue. Plaintiff testified as did a CPA on her behalf. The trial court also took

 written closing and rebuttal arguments, and thereafter heard oral closing

 arguments. The court entered judgment and the discussion of the judgment

 included merits consideration of the force-placed insurance issue (Dkt. 63-3, Ex. 1

 at 650–653; Dkt. 63-4, Ex. 2 at 869–883).

       Plaintiff took a timely appeal. In her appeal to the Second District Court of

 Appeal, Plaintiff argued that the original lender misapplied payments, dragged its

 feet in acknowledging insurance, wrongfully force-placed insurance, usurped

 insurance and tax payments, and then wrongly demanded money to “cure the

 default.” Dkt. 63-5 at 6–7. The misapplication of insurance proceeds continued

 until 2017, she alleged. Id. at 14. She reasserted on appeal the lender misconduct

 set forth in her affirmative defenses, described above. Dkt. 63-5 at 19. Plaintiff

 also firmly argued that the trial court erred in denying her late motion to amend.

 Dkt. 63-5 at 43; 63-6 at 18.

       The state appellate court affirmed the judgment of foreclosure, after oral

 argument, in December 2019. Dkt. 63-7. There was no written opinion.

       Plaintiff filed the instant complaint during the pendency of her state court

 appeal. The complaint was filed in state court and removed here by the Defendants

 under diversity jurisdiction. Plaintiff sued both Defendants Wilmington and BOA.

 The BOA claim has settled. Dkts. 68, 69.


                                           5
Case 8:19-cv-00090-WFJ-TGW Document 88 Filed 08/06/20 Page 6 of 12 PageID 5041




       The amended complaint against Wilmington seeks recovery in Count I for

 breach of contract, alleging that Wilmington breached the mortgage, the mortgage

 note, and any attendant documents such as the escrow waiver agreement. These

 were the documents that were the subject of, and directly addressed by, the state

 foreclosure litigation.

       In Count II of the amended complaint, Plaintiff attempts to state a claim for

 violation of the Real Estate Settlement Procedures Act (“RESPA”), 12 U.S.C. §

 2605 and “The Dodd-Frank Act.” Dkt. 78 at ¶¶ 33-51. She sets forth several

 pages of statutory text and lists forth how Defendant Wilmington violated this text

 by, inter alia: obtaining and wrongfully handling force-placed insurance, failing to

 notify Plaintiff of any assignment in timely fashion, falsely filing affidavits and

 verified pleadings in the state court foreclosure suit, failing to timely correct errors

 regarding payments under the debt, failing to provide true and correct balances for

 pay off of the loan to avoid foreclosure, failing to remove errors, refund improper

 late fees or otherwise correct the erroneous accounting on the mortgage, etc. Id.

       In Count III Plaintiff seeks recovery under the Florida and federal Fair Debt

 Collection Practices Acts. She alleges Wilmington attempted and threatened to

 enforce a debt it knew was not legitimate, falsely stated Plaintiff did not comply

 with the mortgage and did not pay the note which she did, sent her erroneous




                                            6
Case 8:19-cv-00090-WFJ-TGW Document 88 Filed 08/06/20 Page 7 of 12 PageID 5042




 monthly statements, and falsely stated the amount of the debt and sought to collect

 it. Dkt. 78 at ¶¶ 52–66.

       Count IV asserts common law fraud. It contends that Wilmington’s

 positions asserted on force-placed insurance were false. Count IV alleges

 Wilmington claimed entitlement to a mortgage escrow account, and the accounting

 for sums due and owing on the mortgage, were true – but Wilmington knowingly

 lied. Also it alleges that Defendant Wilmington swore false damages to the

 foreclosure court regarding uninsured storm losses. The foreclosure injured

 Plaintiff’s credit and reputation, and caused loss of her home based on intentionally

 false accounting records, this Count alleges, also causing physical injury and

 mental injury. Dkt. 78 at ¶¶ 67–75.

       Count V, for intentional and/or negligence infliction of emotional distress,

 echoes Count IV. It states that Defendant wrongfully prosecuted frivolous and

 meritless claims, which actions were enabled by Defendant “engaging in bullying

 tactics, and otherwise attempting to wear down the spirits of Plaintiff.” Dkt. 78 at

 ¶¶ - 89). This included Defendant’s various false statements concerning the

 mortgage including related to insurance, adding false charges due to the principal,

 and falsely acting as servicer. This action included “[t]he institution of a

 foreclosure action by Defendant when it knew or should have known that it did not

 have any viable claim to a Note rendered its claim frivolous.” Id. at ¶ 85. The


                                            7
Case 8:19-cv-00090-WFJ-TGW Document 88 Filed 08/06/20 Page 8 of 12 PageID 5043




 count further alleges: “The Defendant never owned a Note or mortgage, sued for

 foreclosure wrongfully, accused Plaintiff of being dishonest, accused all of the

 contractors who had worked on Plaintiff’s home as fraudulently colluding with

 Plaintiff in order to perpetrate a fraud on Defendant, claimed that it paid for

 insurance on the home (which turned out to be another false statement), claimed

 that Plaintiff had failed to timely pay her mortgage (another false statement), failed

 to properly decelerate the debt after BOA’s foreclosure was voluntarily dismissed

 and sought to take Plaintiff’s home from her without any right whatsoever.” Id. at

 ¶ 87.

 II.     Legal Standard

         To survive a Rule 12(b)(6) motion to dismiss, a plaintiff must plead

 sufficient facts to state a claim that is “plausible on its face.” Ashcroft v. Iqbal, 556

 U.S. 662, 678 (2009) (citation omitted). In considering the motion, the court

 accepts all factual allegations of the complaint as true and construes them in the

 light most favorable to the plaintiff. Pielage v. McConnell, 516 F.3d 1282, 1284

 (11th Cir. 2008) (citation omitted). Courts should limit their “consideration to the

 well-pleaded factual allegations, documents central to or referenced in the

 complaint, and matters judicially noticed.” La Grasta v. First Union Sec., Inc.,

 358 F.3d 840, 845 (11th Cir. 2004) (citations omitted).




                                            8
Case 8:19-cv-00090-WFJ-TGW Document 88 Filed 08/06/20 Page 9 of 12 PageID 5044




 III.   Discussion
                      Rooker-Feldman Doctrine Bars this Suit
        “Courts have an independent obligation to determine whether subject-matter

 jurisdiction exists, even when no party challenges it.” Hertz Corp. v. Friend, 559

 U.S. 77, 94 (2010). Here, Defendant claims this Court lacks subject matter

 jurisdiction because of the Rooker-Feldman doctrine3. “The Rooker–Feldman

 doctrine places limits on the subject matter jurisdiction of federal district courts

 and courts of appeal over certain matters related to previous state court litigation.”

 Goodman v. Sipos, 259 F.3d 1327, 1332 (11th Cir. 2001). The Supreme Court

 applies the doctrine to only cases “of the kind from which the doctrine acquired its

 name: cases brought by state-court losers complaining of injuries caused by state-

 court judgments rendered before the district court proceedings commenced and

 inviting district court review and rejection of those judgments.” Exxon Mobil

 Corp. v. Saudi Basic Indus. Corp., 544 U.S. 280, 284 (2005). Under the Rooker-

 Feldman doctrine, federal courts do not have jurisdiction to review state court

 decisions. May v. Morgan Cty. Ga., 878 F.3d 1001, 1004 (11th Cir. 2017)

 (citations omitted). The doctrine is a narrow one. To apply the doctrine, a

 defendant must demonstrate the case is one (1) brought by a state-court loser (2)



 3
  The Rooker-Feldman doctrine arises from the following cases: Rooker v. Fidelity Trust Co.,
 263 U.S. 413 (1923), and District of Columbia Court of Appeals v. Feldman, 460 U.S. 462
 (1983).
                                                9
Case 8:19-cv-00090-WFJ-TGW Document 88 Filed 08/06/20 Page 10 of 12 PageID 5045




  complaining of injuries caused by a final state-court judgment (3) that was

  rendered before the district court proceedings commenced and (4) invites the

  district court to review and reject that judgment. Id. (citation omitted). Plaintiff

  here is a state-court loser who is complaining about injuries caused by a state

  judgment against her in a foreclosure action. The judgment was final well before

  this amended complaint. See Nicholson v. Shafe, 558 F.3d 1266, 1279 (11th Cir.

  2009) (holding state proceedings have ended for purposes of Rooker-Feldman

  when an appeal from the state court judgment is completed).

        The Court concludes Plaintiff’s case invites district court review and

  rejection of the state court’s judgments. Notably, although the Rooker-Feldman

  doctrine is narrow in its application, “a state court loser cannot avoid Rooker-

  Feldman’s bar by cleverly cloaking her pleadings in the cloth of a different claim.

  Pretext is not tolerated.” May, 878 F.3d at 1005. To determine whether a claim

  invites rejection of a state court decision, courts must consider whether a claim was

  either actually adjudicated by a state court or is “inextricably intertwined” with a

  state court judgment. Target Media Part. v. Specialty Marketing Corp., 881 F.3d

  1279, 1286 (11th Cir. 2018) (citation omitted). A claim is “inextricably

  intertwined” with a state court judgment if it asks to “effectively nullify the state

  court judgment, or it succeeds only to the extent that the state court wrongly

  decided the issues.” Id. (internal quotation and citation omitted). That said, a


                                            10
Case 8:19-cv-00090-WFJ-TGW Document 88 Filed 08/06/20 Page 11 of 12 PageID 5046




  federal claim is not “inextricably intertwined” with a state court judgment when

  there was no “reasonable opportunity to raise” that claim during the relevant state

  court proceeding. Id. (citation omitted).

        Here, there was a reasonable opportunity to raise these claims, and they were

  raised both at the trial court and appellate court level. Had the counterclaims been

  raised timely, they could have been heard. Although the state circuit court denied

  a tardy, and last-minute, second motion to amend to assert counterclaims and bring

  in a third-party defendant after four continuances, the issue related to insurance,

  mortgage accounting, proper allocation of payments, etc. were entirely and fully

  litigated both at trial as affirmative defenses, and on appeal. The circuit court

  below by its judgment found no material breach of the mortgage and it adjudicated

  amounts due, proper insurance issues, etc. Mortgage payments and accounting

  were heard in evidence, addressed, and adjudicated on the merits. These claims

  are just refashioned here as other causes of action in an attempt to change a loss in

  state court into a win. See generally Figueroa v. MERSCORP, Inc., 477 F. App’x

  558 (11th Cir. 2005); Harper v. Chase Manhattan Bank, 138 F. Appx 130, 132

  (11th Cir. 2005) (dismissing TILA and FDCPA claims as inextricably intertwined

  with state foreclosure suit). This Court would have to partially reverse or rule

  against the state court judgment below to fashion relief sought here, something this




                                              11
Case 8:19-cv-00090-WFJ-TGW Document 88 Filed 08/06/20 Page 12 of 12 PageID 5047




  Court may not do. Echeverry v. Wells Fargo Bank, N.A., No. 16-cv-61635-Gayles,

  2017 W.L. 733374 (S.D. Fla. Feb. 24, 2017).

        Plaintiff may seek remedies in state court after remand. No subject matter

  jurisdiction exists here and the amended complaint is dismissed. The Clerk is

  directed to terminate any pending motions, to remand this case to the Tenth

  Judicial Circuit, in and for Polk County, Florida, and to thereafter close the file.

        DONE AND ORDERED in Tampa, Florida on August 6, 2020.




  COPIES FURNISHED TO:
  Counsel of Record




                                            12
